Citation Nr: 1339580	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, claimed as due to VA treatment in June 1992. 

2.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for type II diabetes mellitus. 

3.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

5.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

7.  Entitlement to service connection for mood disorder, claimed as posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1971 to February 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony addressing the claim for compensation under 
38 U.S.C.A. § 1151 at January 2012 Board personal hearing in Nashville, Tennessee (Travel Board).  The hearing transcript has been associated with the claims file.  The Veteran was additionally scheduled for an August 2013 Travel Board hearing to address the remaining issues on appeal, but withdrew his hearing request in July 2013 correspondence.  

While the Veteran initially submitted a claim for service connection for PTSD, because the evidence of record establishes a current diagnosis of mood disorder, and not PTSD, the Board has recharacterized the issue on appeal as entitlement to service connection for mood disorder, claimed as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board remanded the case in October 2012 for the issuance of a statement of the case addressing the claims for an increased rating for diabetes mellitus and peripheral neuropathy, service connection for mood disorder claimed as PTSD, and service connection for psychosis for the purpose of establishing eligibility for treatment.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished and the Veteran has submitted a timely substantive appeal addressing these issues.  Accordingly, the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an October 2012 decision, the Board denied compensation under 38 U.S.C.A. 
§ 1151 for the additional disability of lumbar discogenic disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In May 2013, the Court vacated that Board's decision, insomuch as it denied compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, and remanded the appeal to the Board for readjudication in compliance with a May 2013 Joint Motion for Partial Remand.  The Board finds that a remand is necessary to comply with the terms of the May 2013 Joint Motion.  

The issue of entitlement to service connection for erectile dysfunction secondary to type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, claimed as due to VA treatment in June 1992, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, type II diabetes mellitus has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities was not required to control diabetes.

2.  For the entire rating period, peripheral neuropathy of the right and left upper extremities has been manifested by numbness and paresthesias, normal to hypoactive reflexes, normal sensation, and normal muscle strength. 

3.  For the entire rating period, peripheral neuropathy of the right and left upper extremities more nearly approximates mild, but not moderate, neuritis, neuralgia, or incomplete paralysis of the major and minor median nerves.

4.  For the entire rating period, peripheral neuropathy of the right and left lower extremities has been manifested by numbness and paresthesias, normal to hypoactive reflexes, decreased sensation in the bilateral feet, and normal muscle strength.  

5.  For the entire rating period, peripheral neuropathy of the right and left lower extremities more nearly approximates mild, but not moderate, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.

6.  The Veteran did not engage in combat with the enemy during service.  

7.  An in-service stressor sufficient to cause PTSD has not been verified.  

8.  The Veteran served in an area of hostile military or terrorist activity but does not have a current DSM-IV diagnosis of PTSD related to any in-service stressor.

9.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder in service. 

10.  The Veteran did not experience psychiatric symptoms in service.  

11.  A currently diagnosed mood disorder is not related to service. 

12.  The Veteran does not have currently diagnosed psychosis, and he did not develop active psychosis in service or within two years of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for type II diabetes mellitus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013). 

2.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8615 (2013). 

3.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met for any period. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8615 (2013). 

4.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2013). 

5.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met for any period. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2013). 

6.  The criteria for service connection for a mood disorder, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013).

7.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment are not met.  38 U.S.C.A. §§ 1702, 5107 (West 2002); 
38 C.F.R. § 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO issued February 2009 and February 2011 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment was considered by the RO in conjunction with the claim for service connection for a mood disorder claimed as PTSD.  The Board finds that the February 2001 VCAA notice letter addressing service connection for PTSD adequately indentified the types of evidence necessary in substantiating service connection for a psychiatric disorder, generally, to include evidence of a current mental disability as well as any treatment records related to the claimed condition.  A July 2012 statement of the case further explained the evidence necessary to establish service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  The Board finds that a reasonable person could be expected to understand what is needed to support a claim for psychosis for the purpose of establishing eligibility for treatment based on notice provided to the Veteran during the course of this appeal.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 and June 2011 rating examinations are adequate for rating purposes and address all relevant rating criteria pertinent to diabetes mellitus and peripheral neuropathy.  The Veteran was also afforded a VA psychiatric examination in June 2011.  The Board finds that the VA psychiatric examination is adequate and has identified a current diagnosis of mood disorder based on a full history and psychiatric examination of the Veteran.  Because the weight of the evidence demonstrates that the Veteran had no symptoms or complaints related to an acquired psychiatric disability in service, and, as the Board will discuss in more detail below, the Veteran has not provided credible evidence of an injury or event in service for which a current psychiatric disability can be related, the Board finds that a medical opinion addressing the etiology of the diagnosed mood disorder is not required.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or even symptoms, referral of this case to obtain an examination and/or an opinion as to the acquired psychiatric disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current mood disorder and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, a VA examination, VA and private treatment records, and the Veteran's statements and testimony.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  As the Board will discuss in more detail below, the severity of the Veteran's diabetes mellitus and peripheral neuropathy has not increased during the course of the appeal to warrant a staged rating.  

Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is assigned where insulin, restricted diet, and regulation of activities is required.  A 60 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.   A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.   

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy)  incomplete paralysis of the sciatic nerve.  A disability ratings of 80 percent is  warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating Analysis for Diabetes Mellitus   

The Veteran is service connected for type II diabetes mellitus, which has been rated as 20 percent disabling.  He filed the current claim for increase in February 2011, stating that he was insulin dependent.  The Veteran wrote that a 40 percent rating is warranted for diabetes mellitus "requiring insulin, restricted diet, and regulation of activities," but did not actually state that he had regulation of activities, including on his claim form, notice of disagreement, and substantive appeal.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 20 percent is not warranted for diabetes mellitus under Diagnostic Code 7913.  The Board finds that for the entire rating period, type II diabetes mellitus has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities was not required to control diabetes.  An April 2011 VA examination shows that the Veteran's diabetes mellitus was treated with insulin and oral medication and he followed a restricted or special diet.  The Veteran reported one hospitalization in August 2010 related to high blood sugars.  The VA examiner stated, however, that there were no episodes of hypoglycemia reactions or ketoacidosis.  Additionally, the Veteran was not restricted in the ability to perform strenuous activities.  VA treatment records dated from 2009 to 2011 also show that the Veteran's diabetes was treated with insulin, Metformin, diet, and recommended weight loss and exercise. 

The Veteran's diabetes is shown to be controlled with the use of insulin, an oral hypoglycemic agent, and restricted diet for any period.  The evidence of record does not reflect regulation of activities required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  An April 2011 VA examiner stated that the Veteran had no restriction in his ability to perform activity due to diabetes, and VA treatment records do not otherwise reflect any restriction of activities for the control of diabetes mellitus, but instead show that weight loss and exercise was recommended.  

Insomuch as the Veteran contends in the August 2010 claim that a 40 percent rating is warranted for diabetes mellitus "requiring insulin, restricted diet, and regulation of activities," the Board finds that evidence from VA treatment records and the April 2011 VA examination, showing recommended exercise and no restriction of activities, outweigh the Veteran's unsubstantiated and general assertions made for compensation purposes.   For these reasons, the Board finds that the criteria for a higher rating than 20 percent under Diagnostic Code 7913 have not been met or more nearly approximated for any period.  See 38 C.F.R. § 4.119.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher evaluation, in excess of 20 percent, for diabetes mellitus for any period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating Analysis for Peripheral Neuropathy

The Veteran is service connected for peripheral neuropathy of the bilateral upper and lower extremities, each rated as 10 percent disabling under Diagnostic Codes 8615 and 8620.  The Veteran contends that increased disability ratings are warranted for peripheral neuropathy of the upper and lower extremities.  He has reported numbness and paresthesias of both hands and feet. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an increased rating in excess of 10 percent is not warranted for peripheral neuropathy of the left or right upper extremities under Diagnostic Code 8615 for any period.   The Board also finds that, for the entire rating period, an increased rating in excess of 10 percent is not warranted for peripheral neuropathy of the left or right lower extremities under Diagnostic Code 8620.  The Board finds that, for the entire rating period, peripheral neuropathy of the bilateral upper extremities and lower extremities (secondary to diabetes mellitus) more nearly approximates mild, but not moderate, neuritis, neuralgia, or incomplete paralysis of the median and sciatic nerves, which warrants only a 10 percent rating.  

VA treatment records dated from 2009 to 2011 do not reflect complaints related to the peripheral nerves.  An August 2010 VA diabetic foot examination reflects normal foot sensation bilaterally.  An April 2011 VA diabetes mellitus examination reflects symptoms of paresthesias in both hands and feet.  Pulses and reflexes in the upper and lower extremities were normal with the exception of a hypoactive right ankle jerk on reflex examination.  

A July 2011 VA peripheral nerves examination shows that the Veteran reported numbness and paresthesias of both hands and feet.  A detailed reflex examination shows that peripheral nerve reflexes were hypoactive bilaterally in both the upper and lower extremities.  Sensory examinations were normal in the right and left upper extremities.  There was decreased pain/pinprick and light touch sensation in the right and left lower extremities, specifically, the feet.  A detailed motor examination reflects muscle strength of 5/5, indicating active movement against full resistance bilaterally in both the upper and lower extremities.  The VA examiner identified a diagnosis of peripheral neuropathy.  Peripheral neuropathy was stated to have no effect on usual occupation or activities of daily living.

The Board finds that the Veteran does not have moderate neuritis, neuralgia, or incomplete paralysis of the right (major) or left (minor) median nerves to warrant an increased 30 percent rating or 20 percent rating under Diagnostic Code 8515, 8615, or 8715 for any period.  See 38 C.F.R. § 4.124a.  The Board finds that the Veteran does not have moderate neuritis, neuralgia, or incomplete paralysis of the right or left sciatic nerves to warrant an increased 20 percent rating under Diagnostic Code 8520, 8620, or 8720 for any period.  See 38 C.F.R. § 4.124a.  The Board finds that peripheral neuropathy in the upper extremities is manifested by numbness and paresthesias, normal to hypoactive reflexes, normal sensation, and normal muscle strength.  The Board finds that peripheral neuropathy in the lower extremities is manifested by numbness and paresthesias, normal to hypoactive reflexes, and decreased sensation in the bilateral feet with normal muscle strength.  

The Board finds that, with the exception of hypoactive reflexes shown in the upper and lower extremities, symptoms present in the upper and lower extremities are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflex noted in both the upper and lower extremities, service-connected peripheral neuropathy the right and left upper and lower extremities is mild in degree and does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the median or sciatic nerves.  Moreover, a July 2011 VA examiner stated that peripheral neuropathy had no effect on usual occupation or activities of daily living, indicating a mild degree of disability at most.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8515, 8615, or 8715 for peripheral neuropathy in either the right or left upper extremities, and an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities.  Because the preponderance of the evidence is against the claims for an increased rating, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7913, 8515, 8615, 8715, 8520, 8620, and 8720 specifically provide for disability ratings based on treatment required for control of diabetes mellitus and the severity of neuritis, neuralgia, or incomplete paralysis in the median and sciatic nerves.  In this case, considering the lay and medical evidence, the Veteran's diabetes mellitus has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; and peripheral neuropathy symptoms approximate mild, neuritis, neuralgia, or incomplete paralysis of the median and sciatic nerves.  These symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, and his disabilities are not shown to have additional effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds, in this case, that currently diagnosed mood disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and the Veteran is not shown to have diagnosed psychosis; therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c) (2013).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.   

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Service Connection Analysis for a Mood Disorder Claimed as PTSD

The Veteran contends that he has PTSD due to witnessing a friend shoot himself in service, and has also identified being shot by a sniper in service.  During a June 2011 VA examination, the Veteran reported that he delivered a "Dear John" letter to a friend in service who subsequently killed himself in front of him.  He also stated that he "got shot at one time from a sniper."  After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to any claimed in-service stressors.  

The Veteran did not engage in combat with the enemy during service.  The Veteran's DD Form 214 and Personnel Records show that he served as a clerk typist in service and personnel records describe specific identify the Veteran's specific in-service duties as a clerk typist.  Personnel records do not identify any combat duties in service, and the Veteran has not otherwise identified or described combat duties in service.  The Veteran is not in receipt of any awards or decorations that may be indicative of combat.  

Personnel records show that the Veteran served in the Republic of Vietnam during the Vietnam Eria; thus, the Board finds that he served in an area of hostile military or terrorist activity.  While the identified stressor of being shot by a sniper may be related to a fear of hostile military or terrorist activity, the Veteran does not have a current diagnosis of PTSD related to the alleged in-service stressor.  See June 2011 VA examination.  Absent a VA diagnosis of PTSD related to the identified in-service stressor of receipt of sniper fire in service, the Board finds that the 38 C.F.R. § 3.304(f)(3) liberalizing criteria for establishing the occurrence of an in-service stressor do not apply and the Veteran's testimony alone is not sufficient to establish the occurrence of the alleged stressor.  

The Board finds, other than the stressor of being in a hostile enemy area, there is no other in-service stressor sufficient to cause PTSD that has not been verified, and the Veteran did not otherwise sustain any injury or event related to an acquired psychiatric disorder in service.  The Board finds that the Veteran's report of being shot by a sniper in service is not consistent with the circumstances or conditions of his service as a clerk typist, and the Veteran has not otherwise established combat exposure in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  

While the Veteran reported having sustained a gunshot wound from sniper fire in service, the complete, more contemporaneous service treatment records do not reflect any treatment for a gunshot wound in service or history or findings of such at service separation.  Contemporaneous to service, the Veteran did not mention any history of a traumatic or stressful event of such gunshot wound injury at the time of the service separation examination.  A May 1972 service separation examination report did not reflect any scars, and the Veteran denied past injuries.  The Board finds that, had the Veteran sustained a gunshot wound injury in service, it would have been subsequently documented in service treatment records, even if by way of notation of history and residual scarring, which is a visible sign of the gunshot wound the Veteran sustained (albeit in a post-service injury).  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The absence of contemporaneous history or medical evidence of a gunshot wound in service is one factor, in addition to other factors such as the Veteran's own history at service separation and findings at service separation, which weighs against the credibility of the Veteran's more recent report of a stressful or traumatic event of gunshot wound having occurred in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The credible evidence shows that the Veteran sustained the currently claimed gunshot wound injury after service, thus demonstrating that the traumatic event of gunshot wound and residuals occurred after service.  Post-service treatment records show that, during the course of psychiatric treatment May 1991, the Veteran reported that he had been "shot on the street accidentally once, and stabbed by his wife in a fight."  The Board finds that the more recent report of receiving a gunshot wound via "sniper fire," which was made for compensation purposes, is inconsistent with the 1991 report of an "accidental" shooting on the street, which is more probative because it was made in conjunction with medical treatment prior to any claim for compensation, and is consistent with the contemporaneous service separation history presented by the Veteran and examination findings.  For these reasons, the Board finds that the statement identifying a gunshot wound from sniper fire, made in conjunction with the VA examination for PTSD, is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's identified stressor of witnessing a suicide in service is not related to combat and must be confirmed by corroborating evidence.  The Veteran provided only a vague report as to the details of the incident involving a suicide in service, has not identified evidence to corroborate the alleged stressor, and has not submitted any lay evidence from witnesses despite his report that the incident was witnessed by four other people.  Moreover, as the Board finds that the Veteran is not credible in reporting a gunshot wound in service, the Board finds that, other than the event of serving in a hostile enemy area, he is similarly not credible in the report of witnessing a suicide in service where there is no other evidence of record to corroborate such an event.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD, other than service in a hostile enemy area, has not been verified, and the Board finds that the Veteran is not credible in identifying an in-service injury or event to which an acquired psychiatric disorder may be related.  

More determinative is that the weight of the evidence demonstrates that the Veteran does not have a current DSM-IV diagnosis of PTSD that is related to any in-service stressor.  The June 2011 VA examiner stated that the Veteran did not meet the criteria for a diagnosis for PTSD and, instead, diagnosed the Veteran with mood disorder, not otherwise specified.  The VA examiner reasoned that, while the Veteran had PTSD features, he could not clearly elicit symptom criteria for PTSD in the numbing category.  He stated that it was possible that past drug and alcohol use was a numbing agent for trauma-related reactions, but he could not determine this.  

The Board finds that the June 2011 VA examination provides the probative evidence with respect to identifying the Veteran's current diagnosis as it was based on a review of the record, the Veteran's history, and examination, and the VA examiner provided a rationale for the psychiatric diagnosis rendered based on the Veteran's symptoms and presentation in the context of the DSM-IV criteria.  While the VA examiner reasoned that past drug and alcohol use was possibly a numbing agent for trauma related reactions, he ultimately declined to provide a diagnosis of PTSD based on examination of the Veteran.  The Veteran is not otherwise shown to have a current diagnosis of PTSD.  VA treatment records reflect a history of substance abuse with both inpatient and outpatient treatment shown in 1991 and 1992; however, no other psychiatric diagnoses were indicated at that time.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

After reviewing all the lay and medical evidence, the Board also finds that the weight of the evidence demonstrates that a mood disorder was not incurred in service.  No psychiatric complaints were noted in service or for many years after service separation.  A psychiatric disorder was not indicated on the May 1972 separation examination and a psychiatric evaluation was stated to be normal.   The Veteran indicated that there was no change in his medical condition since his last examination in a February 1973 statement of medical condition.  The earliest post-

service evidence of psychiatric treatment was in 1991, when the Veteran was being treated for substance abuse.  The Veteran was first diagnosed with a mood disorder during the June 2011 VA examination, 41 years after service separation.  Despite the Veteran's inpatient psychiatric hospitalizations and psychiatric treatment for substance abuse in 1991 and 1992, he was not diagnosed with an acquired psychiatric disorder or mood disorder at that time.  Moreover, the Board has found that the Veteran is not credible in identifying any injury or event in service to which an acquired psychiatric disorder may be related, to include alleged incidents of receiving a gunshot wound and witnessing a suicide in service.  The evidence of record does not otherwise establish a nexus between currently diagnosed mood disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against a finding of service connection for a mood disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A June 2011 VA examiner assessed the Veteran with cocaine dependence in remission and an April 1991 psychiatric treatment report for polysubstance dependence reflects a history of cocaine use since service.  However, as the Veteran's in-service substance abuse was not related to any service-connected disability or any disorder which could be found to be service connected, and because the in-service substance abuse was progressive to the point of addiction requiring hospitalizations in 1991 and 1992, without any comorbid psychiatric diagnoses indicated, the Board finds that the in-service substance abuse was, by regulation, willful misconduct, for which service connection is not available.  38 C.F.R. § 3.301(c).  

Based on all the evidence of record discussed above, the Board finds that a preponderance of the evidence is against service connection for a mood disorder, claimed as PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Eligibility for Treatment for Psychosis under 38 U.S.C.A. § 1702 

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis 
(1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

The Board finds that the Veteran does not have currently diagnosed psychosis.   VA regulations define the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  A June 2011 VA examination shows that the Veteran has currently diagnosed mood disorder.  The evidence of record does not reflect current psychosis or symptoms of psychosis.  Moreover, the evidence does not reflect psychosis or symptoms of psychosis during active service or within two years of service separation.  Service treatment records contain no complaints, diagnoses, or treatment for a psychiatric disability in service and the earliest psychiatric treatment shown in the record was treatment for substance abuse in 1991, decades after service with no indication of psychosis at that time.  For these reasons, the Board finds that the Veteran did not develop active psychosis in service or within two years of service separation to 

warrant eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire rating period, an increased disability rating in excess of 20 percent for type II diabetes mellitus is denied. 

For the entire rating period, an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied 

For the entire rating period, an increased disability rating in excess of in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

For the entire rating period, an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied 

For the entire rating period, an increased disability rating in excess of in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Service connection for a mood disorder, claimed as PTSD, is denied.

Service connection for psychosis for the purpose of establishing eligibility for treatment is denied.


REMAND

Claim for Compensation under 38 U.S.C.A. § 1151

A May 2013 Joint Motion for Partial Remand provides that a remand for a medical opinion is necessary to address whether the Veteran experienced additional back disability as a result of a sponge being left inside of him during back surgery on June 1992.  The Joint Motion also provides that the reopened claim should be adjudicated by the RO on the merits in the first instance.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2013).

To establish causation of the additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  VA Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

VA treatment records show that the Veteran had a lumbar laminectomy in June 1992.  The wound was closed; however, sponge counts following the procedure were incorrect and x-rays revealed that a 4x8 sponge was left in the wound.  Thereafter, the sutures were removed, and the sponge was retrieved.  The Veteran contends that he has additional disability to the lumbar spine due to the June 1992 surgical procedure.  Consistent with the terms of a May 2013 Joint Motion, the Board finds that a remand for a VA medical opinion is necessary to assist in determining whether the Veteran sustained additional disability of the lumbar spine as a result of surgery in June 1992. 

After all development has been completed, the RO/AMC should adjudicate on the merits the issue of compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, claimed as due to VA treatment on June 15, 1992.

Accordingly, the issue of compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, claimed as due to VA treatment in June 1992, is REMANDED for the following action:

1.  The RO/AMC should refer the case to a VA orthopedic examiner for a medical opinion to address the claimed lumbar spine disability.  An examination is not required.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of a sponge being left in the wound following a June 1992 VA lumbar laminectomy, with subsequent removal of the sponge that same day?  If so, identify any additional disability. 

(b)  If additional disability was sustained as a result of the June 1992 VA surgery, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  

(c)  If additional disability was sustained as a result of the June 1992 VA surgery, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d)  If additional disability was sustained as a result of the June 1992 VA surgery, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss findings from the June 1992 VA surgical report, as well as VA treatment reports identifying the Veteran's lumbar spine condition immediately before surgery and after surgery. 

2.  The RO/AMC should readjudicate on the merits claim for compensation under 38 U.S.C.A. § 1151 for the additional disability of lumbar discogenic disease, claimed as due to VA treatment in June 1992.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) addressing the claim.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


